Baltic Sea cod (debate)
The next item is the report by Zdzisław Kazimierz Chmielewski, on behalf of the Committee on Fisheries, on the proposal for a Council regulation establishing a multi-annual plan for the cod stocks in the Baltic Sea and the fisheries exploiting those stocks - C6-0281/2006 -.
Mr President, firstly I would like to express my thanks to the rapporteur, Mr Chmielewski, and to both the Committee on Fisheries and the Committee on the Environment, Public Health and Food Safety for the report. The objective is to have the proposal agreed at the June Council next week. During discussions held in the context of the Council preparations, many changes have been introduced to the original proposal, some of which go in the direction of your suggested amendments.
As you are well aware, both cod stocks in the Baltics suffer from over-exploitation, with the eastern cod stock falling so far below safe biological limits that it may be in risk of collapse in the near future. At the same time, ICES has indicated that misreporting of catches occurs in 35 to 45% of cases in the eastern Baltic, which not only results in an additional unaccounted fishing impact on the stock but also affects the accuracy of scientific advice.
The current situation not only harms the cod stocks in the Baltic but is also threatening the fishing sector reliant on this resource. Cod is one of the most important fish stocks for the industry in the Baltic. It is therefore crucial, not only from an ecological but also from a social and economic perspective, to bring fishing into balance with resource availability as soon as possible, so that fishers can once more count on stable and high catches.
The multiannual plan presented by the Commission has been developed on the basis of past experience with managing cod fisheries in the Baltic and on several consultations held with stakeholders, Member States and scientists. It aims at rebuilding the stocks not only towards safe biological limits but even beyond, to levels that will provide the highest sustainable catches, thus providing stability in the long term for the fishing sector concerned, by reducing total allowable catches and fishing efforts step-by-step to the levels corresponding to this objective.
Turning now to the report, the recitals of the plan correspond to the measures that are later outlined in the actual provisions. I can therefore only accept Amendments 1 and 5, which correspond to the provisions of the plan, such as the request to specify the status of the eastern cod stock in the first recital. Amendment 4 is acceptable in principle. However, the split into western and eastern parts is determined by scientific evidence that there are two separate cod stocks in the Baltic, and not by the ecological features of the two areas.
The report proposes several amendments to the rules outlining the procedure for reducing total allowable catches and fishing effort to sustainable levels. Amendments 8 to 11 would result in a mitigation of the reduction process and would limit its application.
In view of the serious situation of the stock and the need to limit all types of fisheries catching significant amounts of cod, I cannot accept these amendments. I am, however, aware of the need to define a system that the industry can deal with. The Commission has therefore changed its plan by combining the summer ban and the days absent from port. This will increase flexibility for the industry, and will thus particularly benefit small-scale fleets, for which a fixed and rigid system is more difficult to work with. Moreover, an article on the European Fisheries Fund has been included in the plan to ensure financial compensation for the industry.
Changes to the effort system mean that several of the provisions on control and monitoring have also been changed. The margin of tolerance has been raised to 10%, except for cod, and the rules on discharging have been deleted, which should correspond to the provisions of Amendments 14 and 16 of the report.
Concerning Amendment 15, the rules on entry and exit from the area have been changed as well, meaning that the specified requirements apply only where the vessel is leaving the area in which it has been fishing.
As misreporting is presently one of the key problems in the management of the Baltic cod fishery, it is crucial to improve these rules to monitor comprehensively how much is taken from which cod stock, and when. For similar reasons, I cannot accept Amendment 13, which limits the requirement for a log book to vessels with a special permit for cod fishing.
The report proposes to reduce the valuation period from three to two years and to introduce a provision on the monitoring of the socio-economic impact of the plan in Amendments 17 to 19.
New cod recruits enter the fishery at the age of two to three years on average. If an evaluation began during the second year, it would be very difficult to detect any effects on the stock and, consequently, on the industry. The Commission is, however, planning a project that will monitor not only the ecological but also the socio-economic impact of the plan as a first step towards the impact assessment to be made in the third year of the application of the plan.
Finally, I turn to the three amendments tabled by Mr Schlyter last week. They are not acceptable to the Commission for the following reasons. The objective of the basic regulation for the common fisheries policy is to ensure sustainable management in ecological, social and economic terms. It is therefore the Commission's responsibility to strive for a balance between these three pillars, albeit based primarily on scientific advice regarding the stocks. I thus consider a gradual reduction of TACs and fishing efforts until target levels are met, as advised by ICES, to be a good balance in this respect.
ICES also recommended using relative targets such as fishing mortality instead of fixed ones such as biomass, because they are less sensitive towards scientific uncertainty and the environmental variations affecting the stock.
In the current situation whereby a high level of misreporting is interfering with management and scientific advice and in view of the possible upcoming revision of the biomass reference points for the eastern stock, the inclusion of biomass targets is not appropriate. However, as an expected outcome of the plan is the improvement of the basis of scientific information, the inclusion of biomass reference levels could be considered in the course of the revision of the cod recovery plan, which is envisaged to take place after the plan has been in force for three years.
rapporteur. - (PL) Mr President, the Council regulation which is the subject of this report is a long-awaited important legislative proposal, and constitutes an attempt to deal with the very considerable needs of the fisheries sector in one of the most significant bodies of European water. This in itself is good reason to congratulate those responsible for the report. They have tackled the difficult challenge of drafting a long-term programme for the regeneration and catches of Baltic cod. Cod is a fish that provides many families with their livelihood. It is the most important fish in the Baltic and therefore generates great interest amongst those involved in fisheries. Emotions are running high in the Baltic region concerning Parliament's opinion and subsequent Council rulings.
A report referring to verified data taking scientific forecasts on the development of cod stocks and fishing possibilities as a content-related starting point represented an opportunity for achieving satisfactory compromises in these circumstances. It was essential for the Committee on Fisheries to intervene with regard to the Council's legislative proposal because it was necessary for the document to take account of the inevitable socio-economic consequences of the planned catch restrictions. I am glad the Commissioner mentioned this.
One of the amendments adopted was tabled by the rapporteur and bound the European Commission to monitor these consequences and propose essential management measures to Parliament. Another amendment adopted involved reducing the restrictions on fishing days laid down in the regulation from 10% to 8% and increasing the so-called reporting limit from 100 kg to 300 kg. I am referring to the Committee on Fisheries. The Committee on Fisheries also adopted the suggestion made by the Council of Ministers regarding adjustment of the margin of error in fishing log book entries from 8% to 10%. The proposal on increasing the minimum size of cod caught in the Baltic to 40 cm was endorsed too.
It is difficult to avoid the impression that report was strongly influenced by the view that the fishing capacity of the Baltic cod fleet is currently far too large in relation to the available fishing quotas. There is still no proposal for a systematic resolution of this problem at the level of the Union and the individual Member States. Stronger and stronger warnings are being voiced urging great caution with regard to automatic decisions on scrapping the fleet. It would be preferable to seek solutions allowing the fishing capacities defined to be retained until stocks are replenished. We shall obviously need something to fish with when that time comes.
I believe that sooner or later the issue of the length of the summer bans will become part of the debate on the plan for rebuilding cod stocks. The Commissioner referred to the bans today. It should be noted that a tendency to favour so-called days absent from port rather than the bans used to date is gaining strength in those Member States seeking ways to further reduce the fishing effort by introducing additional days when fishing for cod is banned.
The scientific advice accompanying the general discussion on the Council regulation has indicated the need to review the assessment of biological reference points used to date, and I am glad the Commissioner mentioned this today. It should be added that none of the Baltic countries queries the introduction of fishing mortality as a method of defining the achievable aims of the multiannual plan for rebuilding Baltic cod stocks. I refer to Article No 4 of the plan.
It does seem essential, however, to launch an in-depth debate on the subject of appropriate values of biomass reference points adjusted to the actual state of the stocks and the current general situation of the Baltic Sea ecosystem. This will be in line with the Community's commitment to introducing the ecosystem approach to fisheries management. I refer to Recital No 5. I should emphasise that the biomass limit values currently in force were adopted in 1998 on the basis of data gathered in the 1960s and 1970s. They cannot therefore be appropriate to the current condition of stocks.
In conclusion, it should be pointed out that the intention of the earlier Council Regulation 2371/2002 mentioned in the document dealt with in the opinion was to retain the precautionary principle in connection with the introduction of fundamental changes to the fisheries policy. The precaution applied to both management of the stocks and assessment of the socio-economic impact of the changes. This principle should remain in force following the accession of the four Baltic countries to the Union.
draftsman of the opinion of the Committee on the Environment, Public Health and Food Safety. - (SV) Thank you, Mr President. As the person in the Committee on the Environment, Public Health and Food Safety responsible for cod fishing, I wish to begin by complaining that so few of our views are included in the report on which we are to vote tomorrow. We have a shared responsibility for ensuring that it is possible to fish for cod in the Baltic Sea in the future too. The situation where cod is concerned is a serious one. In spite of reduced quotas, cod stocks are close to critical level. If we are to prevent stocks from collapsing completely, we need still stricter distributions of quotas. These quotas need to have a scientific foundation rather than be based on long drawn-out political wrangling, as the focus in fishing must in the first place be on the environment and on a long-term approach, not on short-term labour market policy objectives. I am only sorry that the Committee on Fisheries appears to think in precisely the opposite way.
The Commission's proposal for reduced fishing quotas is a step in the right direction, but it will be of no help if we do not make sure that it is complied with, because the greatest among the many threats to cod is illegal fishing. It is said that between 35% and 45% of the total share of cod landed has been fished illegally. What is most important, therefore, is not new rules but guarantees that the existing rules are complied with. It is therefore incomprehensible to me why the Committee on Fisheries refuses to accept, for example, my demands that strong measures be taken against those countries that close their eyes to illegal fishing. What, moreover, is most terrible of all is that we know which countries they are.
I am convinced, however, that, in the long term, we need an entirely new system for fisheries policy - one that makes fishermen themselves have a sense of responsibility for the survival of cod. One system that has shown itself to be effective is that involving individually transferable fishing quotas. Fishermen should be given an incentive of their own to take responsibility for the survival of the stock. I believe that, in that way, we can obtain a better fisheries policy in the EU. Annoying as it is that the Committee on Fisheries does not appear to want this system, it is gratifying that the Commission seems to take a positive view of the possibility of introducing individually transferable quotas.
In conclusion, I would just point out one thing I do like about the report by the Committee on Fisheries, namely that it incorporates my proposal for an increase in the minimum size of the cod that is caught. This would give the fish more scope to reproduce and would make for more stable stocks. In common with my fellow Swedish Conservatives, I unfortunately cannot, however, vote in favour of the report before us today.
on behalf of the PSE Group. - (DE) Mr President, against the backdrop of the decline in Baltic cod stocks identified in the ICES studies and of demands from the relevant fishing crews for operating conditions that will enable them to preserve their livelihood, I would like to commend the work of my honourable colleague, Mr Chmielewski. He has had to do the splits in order to reconcile the Commission's proposal and sustainable fisheries on the one side with the resolute demands of the fishermen on the other.
If sustainability is to be more than an empty word, however, it must be reflected in working practices on fishing vessels and in personal attitudes to scientific prescriptions. Accepting catch quotas is one side of the coin. In particular, this means not only fulfilling the prescribed basic conditions but also supporting the new measures to improve stocks and more effective supervision by the Member States.
Unfortunately, supervision is a weak point in some Member States. There is sufficient untapped potential in this area. The involvement of regional advisory bodies is not only helpful; it is also an urgent necessity.
The proposal from the Commission therefore points in the right direction, and the Socialist Group in the European Parliament supports both the proposal and the rapporteur's efforts to strike a fair socio-economic balance.
I appeal to all those in positions of responsibility to take good heed of the information provided by ICES and other scientific bodies when fixing the total allowable catches and quotas for cod and devising measures to halt the decline in cod stocks. The Baltic is a sensitive sea, and we should bear that in mind whenever we consider any measure.
on behalf of the IND/DEM Group. - (SV) Thank you, Mr President. The situation for cod in the Baltic Sea is a very serious one. For 2007, the ICES has recommended that no cod be fished in the eastern part of the Baltic, yet in spite of these recommendations a considerable quantity of cod will be landed. Where western stocks are concerned, 30% more than the recommended number will be fished, and in addition there will be unreported and illegal fishing. The Committee on Fisheries is trying to water down the Commission's proposal, which basically does not consider the consequences for biological diversity, either.
As always when fisheries issues are debated in this House, the socio-economic consequences of fishing are referred to. Certainly, a ban on fishing for cod may harm professional fishermen. However, overfishing means that, before long, there will be no fish left to catch. In the era of globalisation, it is necessary to be flexible and to be prepared to make structural changes in society. Tomorrow, I shall vote against Parliament's proposal, even though I believe that the Commission's proposal is unsatisfactory too.
(SV) Mr President, I myself live on the Baltic Sea and have therefore been able to monitor at close quarters how bad things are there. The situation not only causes a deterioration in people's quality of life, but also, as Commissioner Joe Borg himself pointed out, threatens economic development along the whole of the Baltic Sea coast. People throughout the EU expect us, in this House, to make vigorous efforts to save the eco-systems in our seas. I should therefore ideally have liked to have seen the House support a ban on cod fishing, as proposed by the Committee on the Environment, Public Health and Food Safety in its opinion. A ban would also have made it simple to get to grips with the illegal fishing that quite a few Members have talked about. There is obviously no majority in favour of this in the House at present, but I nonetheless hope that a majority is able to support Amendments 20 to 22, one of the provisions of which is that the largest permitted catch shall be based on advice from the International Council for the Exploration of the Sea. That really should go without saying. The fact that we do not act on the basis of existing scientific knowledge is one of the reasons for the current threats to cod and to the whole of the Baltic Sea's eco-system.
(ET) The Baltic Sea is an inland sea and, thanks to its poor connection with the open seas and oceans, it is a very distinctive sea. The limited water exchange with the Atlantic Ocean unfortunately also means that the Baltic Sea is very vulnerable - the sea lacks the ability to dilute large quantities of pollution and, what is more, fish stocks recover very slowly there after overfishing.
In the Committee on the Environment, Public Health and Food Safety, we discussed at great length the topics of overfishing for cod and illegal fishing in the Baltic Sea. The committee agreed that cod fishing should be prohibited for some time in the eastern part of the Baltic Sea or that a zero fishing mortality rate should be established. The objective of this would be to permit cod stocks, which are in very bad condition, to recover, so that they might later be managed sustainably once again.
I regret that the Committee on Fisheries has not taken that one key position of the Committee on the Environment, Public Health and Food Safety into consideration in connection with managing the cod stocks of the Baltic Sea. It should also be in the long-term interests of fishermen to halt fishing at the moment, so that cod stocks, which are in a critical condition at the moment, might recover.
Mr President, I would firstly like to thank you for the number of points that have been raised. I think it is clear that we share a common objective, that of ensuring the long-term sustainability of cod stocks in the Baltic and thus the livelihood of the fishers in the region. While we may differ on the means of achieving this objective, I have no doubt that our aim is the same. On the specific points raised, I would like to make the following points.
Firstly, we must propose schemes for effort limitations and take into account the effort exerted by small-scale fleets since their catches represent around 50% of total catches. We are, however, ready to consider flexible mechanisms in order to enable them to apply the plan without it being too much of a burden. I would like to stress that the eastern cod stock has been declining continuously over the last decades, as has the average catch size. The serious situation of this stock is therefore self-evident and, while it is crucial to take account of the socio-economic perspective, it is primarily the ecological status which requires recovery, that is of paramount importance. In this regard, an annual reduction of 10% has been identified as the minimum in order to be able to detect changes in the development of the stock status or the sector deriving from the plan. A decrease of the annual reduction would also confront the sector with a longer reduction period and therefore delay the benefit of bigger and more stable catches and would make it unlikely that the MSY levels can be reached before 2015, as is required under the Johannesburg Commitment.
Finally, it is important to underline that control is the key issue, particularly in this fishery. We hope to reach a solid and workable solution to this issue in the Council next week.
The debate is closed.
The vote will take place on Thursday.